Case: 10-60136 Document: 00511282867 Page: 1 Date Filed: 11/03/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 3, 2010
                                     No. 10-60136
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DORIS VELIZ-CASTRO,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A096 329 351


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Doris Veliz-Castro, a native and citizen of Honduras, petitions for review
of the decision of the Board of Immigration Appeals (BIA) dismissing her appeal
from the Immigration Judge’s (IJ) denial of her motion to reopen her in absentia
removal proceedings. She argues that her due process rights were violated
because she was not provided with a list of counsel as required by the
Immigration and Nationality Act.             Because Veliz-Castro did not raise this



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60136 Document: 00511282867 Page: 2 Date Filed: 11/03/2010

                                 No. 10-60136

argument before the IJ or the BIA, this court lacks jurisdiction to consider it.
See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
      Veliz-Castro also contends that there is no evidence that she was advised
of the consequences of failing to appear before the immigration court. We review
the BIA’s decision under a “highly deferential abuse-of-discretion standard.”
Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). The BIA’s finding that
Veliz-Castro failed to provide authorities with a current mailing address and
was orally notified in Spanish of the consequences of failing to appear is
supported by substantial evidence in the record. See Chun v. INS, 40 F.3d 76,
78 (5th Cir. 1994). Veliz-Castro’s failure to provide a current address precludes
her from obtaining rescission of the in absentia order of removal. See 8 U.S.C.
§ 1229a(b)(5)(C)(ii); Gomez-Palacios v. Holder, 560 F.3d 354, 360-61 (5th Cir.
2009). The petition for review is DENIED.




                                       2